DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1-4, 8-10, 16-19 and 25-36.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 27, 31 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the estradiol" in the tenth line.  There is insufficient antecedent basis for this limitation in the claim. The claim has been amended to recite 17β-estradiol and it is unclear if “the estradiol” refers to 17β-estradiol or to a different estradiol.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10, 16-19 and 25-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US2003/0077297 A1).
Chen et al. teach a pharmaceutical formulation wherein a first fraction of an active agent is suspended in a vehicle and a second fraction of an active agent is solubilized in the vehicle (i.e., a solvent system). One or more additional active agents, which may be fully solubilized (i.e., 100% solubilized), partially solubilized, or suspended may also be present (Abstract). The solvent system preferably comprises a triglyceride surfactant, including saturated polyglycolized glycerides such as Gelucire® 44/14 (i.e., lauroyl macrogol-32 glyceride or saturated polyglycolized glycerides) (para ® MCM (i.e., glyceryl caprylate/caprate) (para [0147] and Example 52 at para [0371]) and wherein the combination of progesterone and estradiol (i.e. 17β-estradiol) is used for hormone replacement therapy (para [0051]). 
Chen et al. further teach the formulation wherein the hormone combination of estradiol and progesterone has a dosage strength preferably ranging from 0.5-2 mg of estradiol and 25-150 mg of progesterone [0366], including exemplary embodiments having 100 mg of progesterone [Examples 37 and 38] and 1 mg of estradiol (Examples 46 and 47), and that the amount of each can be modulated based on actual clinical need as well as other active agents in the composition (para [0366]; see also the examples at para [0360]).
Chen et al. further teach the formulation wherein the hormones are suspended/solubilized in medium chain oils (e.g., Capryol® 90; Example 37 at [0358] and Example 43 at [0360]; [0362], including an embodiment where 1 mg of estradiol is solubilized in a liquid mixture (i.e., an amount sufficient to be substantially solubilized) containing Capryol® 90 (i.e., 100% of a monoglyceride ester of a caprylic acid) solubilizing agent (para [0362]).
Chen et al. further teach that the amount of surfactants/glycerides that used for suspending/solubilizing active agents ranges from about 0.5% to about 100% by weight and can be modulated based on the bio-acceptable amount and the concentration of the therapeutic agents which is readily determined by one of skill in the art para [0205]. Chen et al. further teaches surfactants that include polyethylene glycol (PEG) fatty acid diesters [0132].

Chen et al. does not explicitly disclose about 1.0 mg estradiol and about 100 mg progesterone [claims 1,4, 8 and 16], about 196 mg of CAPMUL MCM and about 3.0 mg Gelucire 44/14 [claim 4], about 55 to about 75% wt CAPMUL MCM [claims 8 and 16] and 0.5 to 10% wt Gelucire 44/14 [claim 8], about 65% wt CAPMUL MCM [claim 9], Gelucire 44/14 present at about 1% wt [claim 10], about 0.5 to about 10% wt. of a surfactant [claim 16], and PEG fatty acid diesters at about 1% wt  [claim 19]. 
A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a pharmaceutical composition comprising estradiol, progesterone, CAPMUL MCM, Gelucire 44/14 and surfactant because Chen et al. taught a pharmaceutical composition comprising a combination of estradiol, progesterone and mixture of surfactants that includes CAPMUL MCM, Gelucire 44/14 
In regards to the amount of about 1.0 mg of estradiol and about 100 mg of progesterone as recited in claims 1, 4, 8 and 16. Chen et al. further teach the formulation wherein the hormone combination of estradiol and progesterone has a dosage strength preferably ranging from 0.5-2 mg of estradiol and 25-150 mg of progesterone. Motivation to use the amounts disclosed by Chen et al. would have resulted from the fact that Chen et al. taught amounts suitable to be include it in a pharmaceutical composition and provides examples using at least 100 mg of progesterone. Thus, the skilled artisan would have found motivation to adjust and arrive at the instantly claimed amounts because Chen et al. discloses that such amounts can be fully solubilized within a pharmaceutical composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05 (II)(A).
In regards to the limitation wherein about 55 to about 75% wt CAPMUL MCM, and, 0.5 to 10% wt Gelucire 44/14, at about 65% wt CAPMUL MCM, Gelucire 44/14 is present at about 1% wt, about 0.5 to about 10% wt. of a surfactant, and PEG fatty acid diesters at about 1% wt as recited in claims 8-10, 6 and 19. Chen et al. taught surfactants/ solubilizing agents that include saturated oils/glyceride esters of C6-C12 fatty et al. taught that such ranges can be modulate based on the bio-acceptable amount and concentration of the therapeutic agents. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05 (II)(A).
In regards to the limitation wherein about 196 mg of CAPMUL MCM and about 3.0 mg Gelucire 44/14 as recited in claim 4. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the above composition of Chen et al. by specifically using Capmul® MCM and Gelucire® 44/14 as the solvent system of the formulation and optimizing the concentration of the Capmul® MCM and Gelucire® 44/14 components to about 195.97 mg and about 3.0 mg, respectively, because Chen et al. teach that such solvent system components are particularly useful surfactants for suspending/solubilizing active agents and it is prima facie obvious to combine and/or substitute one solvent system component for another, both useful as surfactants for suspending/solubilizing active agents with a reasonable expectation of success and Chen et al. also teach that the concentration of the solvent 
In regards to instant claims 1, 4, 8 and 16 reciting wherein a first portion of the progesterone is solubilized and a second portion of the progesterone is micronized, Chen et al. disclose in the abstract wherein a first fraction of an active agent is suspended and a second fraction of active agent is solubilized. Chen et al. then disclose in paragraph [0051] wherein progesterone is a suitable active agent. Chen et al. additionally disclose in paragraph [0222] wherein the particles suspended may have undergone micronization. As such, a first portion of the progesterone is solubilized and a second portion of the progesterone is micronized is obvious from the teachings of Chen et al.
In regards to instant claims 1, 4, 8, 16 and 25-28 reciting wherein 17β-estradiol is at least about 90% solubilized or fully solubilized, Chen et al. disclose in paragraph [0051] wherein 17β-estradiol is also a suitable active agent and disclose in the abstract wherein the one or more additional active agent may be fully solubilized. As such, 17β-estradiol at least about 90% solubilized or fully solubilized is obvious.
In regards to instant claims 1, 4, 8 and 16 reciting wherein the second portion of the progesterone is uniformly dispersed in the solubilizing agent, Chen et al. disclose in paragraph [0348] wherein the micronized active agent is in a homogenous dispersion. Therefore, the second portion of the progesterone uniformly dispersed in the solubilizing agent is obvious. 

In regards to instant claims 29-32 reciting wherein the micronized progesterone has an X50 particle size value below about 15 microns and an X90 particle size value below about 25 microns, Chen et al. disclose in paragraph [0222] wherein particle size affects the release of the active agent. As such, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed particle size depending on the drug release rate desired as taught by Chen et al. 
In regards to instant claims 33-36 reciting wherein up to about 14% progesterone is solubilized, Chen et al. disclose in the abstract wherein solubilized drug will release rapidly, while suspended drug may be formulated for delayed and/or sustained release. As such, the solubility of a drug affects release rate and it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed solubility depending on the drug release rate desired as taught by Chen et al. 
prima facie obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Chen et al. 
and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.

Response to Arguments
	Applicant argues that in the ‘428 Application, the Interview Summary stated that “it was agreed that Chen does not teach or suggest pharmaceutical formulations wherein all of the estradiol and all of the progesterone are present in the oil.”
	The Examiner does not find Applicant’s argument to be persuasive. The 11/02/2015 Interview Summary in the ‘428 Application states that “Applicant proposed amending the claims by reciting that the progesterone is suspended and also proposed amending the claims such that all of the estradiol and progesterone in the composition are in the oil. No agreement was reached.” As such, the Interview Summary does not state that “it was agreed that Chen does not teach or suggest pharmaceutical formulations wherein all of the estradiol and all of the progesterone are present in the oil.” Additionally, there is no indication that such amendment led to the allowability of the claims in the ‘428 Application. 
	Furthermore, it should be noted that the instant claims do not recite wherein all of the estradiol and all of the progesterone are present in the oil. The instant claims recite wherein the 17β-estradiol or the estradiol hemihydrate, and the progesterone are present in the solubilizing agent. Purely arguendo, all of the estradiol and all of the 

	Applicant argues that Chen does not teach that at least about 90% of estradiol is solubilized in a solubilizing agent. 
The Examiner disagrees. As discussed above, in regards to instant claims 1, 4, 8, and 16 reciting wherein 17β-estradiol is at least about 90% solubilized, Chen et al. disclose in paragraph [0051] wherein 17β-estradiol is also a suitable active agent and disclose in the abstract wherein the one or more additional active agent may be fully solubilized. As such, 17β-estradiol at least about 90% solubilized is obvious.

Conclusion
Claims 1-4, 8-10, 16-19 and 25-36 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TRACY LIU/Primary Examiner, Art Unit 1612